IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

BARTON CRAIG HARVEY, Derivatively on
Behalf of Nominal Defendant STAMPS.COM,
INC.,

Plaintiff,
v.

KENNETH T. MCBRIDE, MOHAN P.
ANANDA, DAVID C. HABIGER, G.
BRADFORD JONES, THEODORE R.
SAMUELS, II, KATE ANN MAY, KYLE
HEUBNER, JEFFREY CARBERRY,
SEBASTIAN BUERBA, JOHN ROLAND
CLEM, MATTHEW LIPSON, and AMINE
KHECHFE,

Defendants, and

STAMPS.COM, INC., a Delaware
Corporation,

Nominal Defendant.

 

MICHAEL RADO and JOEY HILL,
Derivatively on Behalf of Nominal
Defendant STAMPS.COM, INC.,
Plaintiff,
v.
KENNETH T. MCBRIDE, ET AL.,
Defendants,

and,

STAMPS.COM, INC.,
a Delaware Corporation,

Nominal Defendant.

 

 

CONSOLIDATED
C.A, No. 1:19-CV-01861-CFC

C.A. No. 1:20-cv-00929-CFC
STIPULATION AND ORDER REGARDING LEADERSHIP
STRUCTURE AND STAY OF CONSOLIDATED DERIVATIVE ACTION

WHEREAS, Plaintiff Barton Craig Harvey (“Harvey”} commenced this action on
October 3, 2019;

WHEREAS, Harvey’s counsel is also litigating a derivative action on behalf of an
institutional investor of Stamps.com, Inc. (“Stamps” or the “Company”) in the Delaware Court
of Chancery (“Delaware Chancery Action”), filed in August 2019, which asserts substantively
identical derivative Delaware state law claims;

WHEREAS, to avoid duplicative litigation, inconsistent outcomes, and to conserve the
Company’s resources, Harvey and the Defendants stipulated to stay this action pending
resolution of the Delaware Chancery Action, resulting in the Order to Stay Proceedings entered
by this Court on October 10, 2019 (D.I. No. 7) (the “Stay Order”);

WHEREAS, in May 2019, Plaintiffs Hill and Rado commenced substantively similar
derivative actions in the United States District Court for the Central District of California, which
were subsequently consolidated under Case No. CV 194272 (SKx) and styled as In Re
Stamps.com Stockholder Derivative Litigation (the “California Action”);

WHEREAS, on June 25, 2019, the Court in the California Action entered a stipulated
order appointing Plaintiffs Hill and Rado and their counsel as Lead Plaintiffs and Co-Lead
Counsel, respectively, in the California Action (California Action, D.I. No. 25);

WHEREAS, on July 8, 2020, the Court in the California Action granted defendants’

motion to transfer the California Action to this Court (California Action, D.I. No. 43);
WHEREAS, on September 2, 2020, this Court entered an Order appointing Harvey and
his counsel as Lead Plaintiff and Co-Lead Counsel, respectively (the “September 2, 2020
Order”);

WHEREAS, on October 1, 2020, Plaintiffs Hill and Rado filed a Motion for an Order (i)
Lifting Stay; (ii) Vacating Prior Order Appointing Lead Counsel; and (iii) Requiring Service of
Unredacted Prior Papers (the “Leadership Motion”);

WHEREAS, on February 3, 2021, this Court granted Plaintiffs Hill and Rado’s
Leadership Motion, and entered an Order that (i) lifted the Stay Order, (ii) vacated the Court’s
September 2, 2020 Order; and (iii) instructed counsel for Harvey to serve unredacted copies of
certain prior filings (the “February 3, 2021 Order”);

WHEREAS, on or about February 10, 2021, following consultation concerning
confidentiality issues with counsel for Stamps and counsel Hill and Rado, counsel for Harvey
served counsel for Hill and Rado with the required documents in compliance with the February
3, 2021 Order;

WHEREAS, counsel for Harvey and counsel for Hill and Rado have further conferred
and wish to work collaboratively under the leadership structure proposed herein, subject to the
approval of the Court; and

WHEREAS, counsel for all parties have conferred and wish to further stipulate to a stay
of this Consolidated Derivative Action pending the outcome of the Delaware Chancery Action,
for the reasons described in the Stay Order, subject to the approval of the Court;

IT IS HEREBY ORDERED this 2 day of More , 2021:

1. Barton Craig Harvey is appointed as Lead Plaintiff in the Consolidated Derivative

Action.
2. The law firms of Labaton Sucharow LLP and Hach Rose Schirripa & Cheverie
LLP are designated as Co-Lead Counsel for Lead Plaintiff in the Consolidated Derivative
Action. The law firms of Gainey McKenna & Egleston, and Glancy Prongay & Murray LLP,
together with Lead Counsel, are designated as the Executive Committee in the Consolidated
Derivative Action.

3. No motion, request for discovery, or other pre-trial or trial proceedings shall
hereafter be initiated or filed by any plaintiff except through Co-Lead Counsel without approval
of the Court. Co-Lead Counsel shall set policy for the prosecution of this litigation, delegate and
monitor the work performed to ensure that there is no duplication of effort or unnecessary
expense, and initiate and coordinate the activities of counsel. Co-Lead Counsel together with the
Executive Committee shall have the authority to negotiate a settlement, subject to approval of
Lead Plaintiff and the Court. Counsel for the defendants may rely upon all agreements made
with Co-Lead Counsel, and any agreement reached between counsel for Defendants and Co-

Lead Counsel shall be binding on all other plaintiffs.

4, Co-Lead Counsel shall assume the power and responsibility to:
a. Coordinate and direct the preparation of pleadings;
b. Coordinate and direct the briefing and argument of motions;
c. Coordinate and direct the conduct of discovery and other pretrial
proceedings;
d. Coordinate and direct class certification proceedings;
e. Conduct any and all settlement negotiations with counsel for the

Defendants in consultation with the Executive Committee;
f. Coordinate and direct the

preparation for trial and trial of this matter, and

delegate work responsibilities to other members of the Executive

Committee and other selected counsel as may be required; and

g. Coordinate and direct any other matters concerning the prosecution or

resolution of the consolidated action.

5. The Consolidated Derivative Action shall bear the caption below:

 

IN RE STAMPS.COM, INC. STOCKHOLDER
DERIVATIVE LITIGATION

CONSOLIDATED
C.A. No. 1:19-CV-01861-CFC

 

 

6. The Court’s Stay Order dated October 10, 2019 (D.I. No. 7) is hereby reimposed,

this Consolidated Derivative Action is stayed pursuant to the Stay Order, and the temporary lift

of the stay pursuant to the Court’s Order dated February 3, 2021 (D.I. No. 28) is hereby

terminated.

7. When a case that properly belongs as part of the Consolidated Derivative Action

is hereafter filed in the Court or transferred here from another court, Co-Lead Counsel will

ensure that such counsel in any such subsequent action receives notice of this Order and the Stay

Order.

Dated: March 1, 2021

Of Counsel:

HACH ROSE SCHIRRIPA & CHEVERIE
LLP

Daniel B. Rehns

Frank R. Schirripa

LABATON SUCHAROW LLP

/s/ Ned Weinberger

Ned Weinberger (Bar No. 5256)
300 Delaware Avenue, Suite 1340
Wilmington, DE 19801

Tel: (302) 573-2540

Proposed Co-Lead Counsel
112 Madison Avenue, 10th Floor
New York, New York 10016
Tel: (212) 213-8311

Proposed Co-Lead Counsel

Of Counsel:

GAINEY McKENNA & EGLESTON
Thomas J. McKenna

Gregory M. Egleston

501 Fifth Avenue, 19th Floor

New York, NY 10017

Tel: (212) 983-1300

Fax: (212) 983-0383

Email: timckenna@gme-law.com
Email: egleston@gme-law.com

GLANCY PRONGAY & MURRAY LLP

Benjamin I. Sachs-Michaels

Daniella Quitt

712 Fifth Avenue

New York, NY 10019

Telephone: (212) 935-7400

Email: bsachsmichaels@glancylaw.com
Email: dquitt@glancylaw.com

Proposed Executive Committee Counsel

Of Counsel:
KATTEN MUCHIN ROSENMAN

Richard H. Zelichov

Paul S. Yong

2029 Century Park East, Suite 2600
Los Angeles, California 90067

BIELLI & KLAUDER, LLC

{s/ Ryan M, Ernst
Ryan M. Ernst, Esq. (Bar No. 4788)

1204 N. King Street
Wilmington, DE 19801
Tel: (302) 321-5411
rernst@bk-legal.com

Counsel to Plaintiffs Hill and Rado

MORRIS NICHOLS ARSHT & TUNNELL
LLP

{s/ Alexandra M. Cumings

Jon E. Abramezyk (Bar No. 2432)

D. McKinley Measley (Bar No. 5108)

Alexandra M. Cumings (Bar No. 6146)

1201 N. Market Street, 16th Floor

Wilmington, DE 19899-1347

Tel: (302) 658-9200

Email: jabramczyk@morrisnichols.com
mmeasley@morrisnichols.com
Tel: (310) 788-4440
Email: Richard.Zelichov@katten.com
Paul. Yong@katten.com

Jonathan Rotenberg

575 Madison Avenue

New York, NY 10022

Tel: (212) 940-8800

Email: Jonathan.Rotenberg@katten.com

Carrie M. Stickel

525 West Monroe Street

Chicago, IL 60661

Tel: (312) 902-5200

Email: Carrie.Stickel@katten.com

Attorneys for Defendants

d
SO ORDERED this 2” day of Ma7 dn

acumings@morrisnichols.com

Attorneys for Defendants

Honorable Colm F. Connolly
